UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number1-33488 MARSHALL & ILSLEY CORPORATION (Exact name of registrant as specified in its charter) Wisconsin 20-8995389 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 770 North Water Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(414) 765-7801 None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its Corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[X]Accelerated filer []Non-accelerated filer[](Do not check if a smaller reporting company)Small reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding at April 30, 2009 Common Stock, $1.00 Par Value 265,722,191 MARSHALL & ILSLEY CORPORATION TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 2 CONSOLIDATED BALANCE SHEETS (Unaudited) 2 CONSOLIDATED STATEMENTS OF INCOME (Unaudited) 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) 4 NOTES TOFINANCIAL STATEMENTS 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 OVERVIEW 28 OTHER NOTEWORTHY TRANSACTIONS AND EVENTS 29 NET INTEREST INCOME 30 PROVISION FOR LOAN AND LEASE LOSSES AND CREDIT QUALITY 34 OTHER INCOME 39 OTHER EXPENSE 40 INCOME TAXES 41 LIQUIDITY AND CAPITAL RESOURCES 41 FORWARD-LOOKING STATEMENTS 49 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 50 ITEM 4. CONTROLS AND PROCEDURES 52 PART II. OTHER INFORMATION ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 53 ITEM 6. EXHIBITS 54 SIGNATURES 55 EXHIBIT INDEX 56 EX-11 56 EX-12 57 EX-31(i) 58 EX-31(ii) 59 EX-32(a) 60 EX-32(b) 61 1 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MARSHALL & ILSLEY CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) ($000’s except share data) March 31, December 31, March 31, 2009 2008 2008 Assets: Cash and cash equivalents: Cash and due from banks $ 744,861 $ 851,336 $ 1,359,808 Federal funds sold and security resale agreements 49,698 101,069 238,913 Money market funds 285,307 120,002 58,443 Total cash and cash equivalents 1,079,866 1,072,407 1,657,164 Interest bearing deposits at other banks 116,353 9,684 9,216 Trading assets, at fair value 686,723 518,361 195,195 Investment securities: Available for sale, at fair value 7,540,076 7,430,552 7,530,947 Held to maturity, fair value $192,324 ($243,395 at December 31, 2008 and $331,429 at March 31, 2008) 187,551 238,009 322,466 Loans held for sale 305,082 220,391 192,694 Loans and leases 48,939,572 49,764,153 49,107,698 Allowance for loan and lease losses (1,352,117 ) (1,202,167 ) (543,539 ) Net loans and leases 47,587,455 48,561,986 48,564,159 Premises and equipment, net 570,303 564,789 513,305 Goodwill 607,954 605,144 2,095,368 Other intangible assets 150,154 158,305 151,100 Bank-owned life insurance 1,165,887 1,157,612 1,141,858 Other real estate owned (OREO) 344,271 320,908 177,806 Accrued interest and other assets 1,448,357 1,478,270 847,070 Total Assets $ 61,790,032 $ 62,336,418 $ 63,398,348 Liabilities and Equity: Deposits: Noninterest bearing $ 6,988,312 $ 6,879,994 $ 6,137,771 Interest bearing 32,576,052 34,143,147 32,589,048 Total deposits 39,564,364 41,023,141 38,726,819 Federal funds purchased and security repurchase agreements 2,513,039 1,190,000 3,614,947 Other short-term borrowings 2,823,244 2,868,033 3,430,483 Accrued expenses and other liabilities 1,100,063 1,370,969 970,055 Long-term borrowings 9,538,664 9,613,717 9,671,977 Total Liabilities 55,539,374 56,065,860 56,414,281 Equity: Preferred stock, $1.00 par value; 5,000,000 shares authorized; 1,715,000 shares issued and outstanding of Senior Preferred Stock, Series B (liquidation preference of $1,000 per share) 1,715 1,715 - Common stock, $1.00 par value; 272,318,615 shares issued (272,318,615 shares at December 31, 2008 and 267,455,394 shares at March 31, 2008) 272,319 272,319 267,455 Additional paid-in capital 3,841,725 3,838,867 2,060,783 Retained earnings 2,419,433 2,538,989 4,989,349 Treasury stock, at cost:6,617,041 shares (6,977,434 shares at December 31, 2008 and 8,338,022 shares at March 31, 2008) (182,840 ) (192,960 ) (231,160 ) Deferred compensation (36,533 ) (40,797 ) (44,713 ) Accumulated other comprehensive income, net of related taxes (75,606 ) (157,952 ) (67,558 ) Total Marshall & Ilsley Corporation shareholders' equity 6,240,213 6,260,181 6,974,156 Noncontrolling interest in subsidiaries 10,445 10,377 9,911 Total Equity 6,250,658 6,270,558 6,984,067 Total Liabilities and Equity $ 61,790,032 $ 62,336,418 $ 63,398,348 See notes to financial statements. 2 Table of Contents MARSHALL & ILSLEY CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) ($000’s except share data) Three Months Ended March 31, 2009 2008 Interest and fee income Loans and leases $ 566,334 $ 783,528 Investment securities: Taxable 63,117 77,556 Exempt from federal income taxes 12,255 14,403 Trading securities 1,449 607 Short-term investments 628 2,916 Total interest and fee income 643,783 879,010 Interest expense Deposits 138,089 272,774 Short-term borrowings 3,992 53,590 Long-term borrowings 99,956 122,262 Total interest expense 242,037 448,626 Net interest income 401,746 430,384 Provision for loan and lease losses 477,924 146,321 Net interest income (loss) after provision for loan and lease losses (76,178 ) 284,063 Other income Wealth management 62,682 71,886 Service charges on deposits 35,313 35,681 Gain on sale of mortgage loans 9,814 8,452 Other mortgage banking revenue 993 912 Net investment securities gains 72 25,716 Bank-owned life insurance revenue 9,316 12,395 Gain on termination of debt 3,056 - OREO income 2,568 1,036 Other 52,892 55,155 Total other income 176,706 211,233 Other expense Salaries and employee benefits 155,188 174,664 Net occupancy and equipment 33,793 31,202 Software expenses 6,598 6,233 Processing charges 33,722 32,085 Supplies, printing, postage and delivery 9,094 11,768 Professional services 19,181 13,479 Amortization of intangibles 5,794 5,945 OREO expenses 32,623 14,949 Other 49,164 25,240 Total other expense 345,157 315,565 Income (loss) before income taxes (244,629 ) 179,731 Provision (benefit) for income taxes (152,982 ) 33,300 Net income (loss) (91,647 ) 146,431 Less:Net income attributable to noncontrolling interests (319 ) (222 ) Net income (loss) attributable to Marshall & Ilsley Corporation $ (91,966 ) $ 146,209 Preferred dividends (24,959 ) - Net income (loss) attributable to Marshall & Ilsley Corporation common shareholders $ (116,925 ) $ 146,209 Per share attributable to Marshall & Ilsley Corporation common shareholders: Basic $ (0.44 ) $ 0.56 Diluted $ (0.44 ) $ 0.56 Dividends paid per common share $ 0.01 $ 0.31 Weighted average common shares outstanding (000's): Basic 264,544 259,973 Diluted 264,544 262,269 See notes to financial statements. 3 Table of Contents MARSHALL & ILSLEY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) ($000’s) Three Months Ended March 31, 2009 2008 Net Cash Provided by/(Used in) Operating Activities $ (63,732 ) $ 84,301 Cash Flows from Investing Activities: Proceeds from sales of securities available for sale 46,023 105,759 Proceeds from maturities of securities available for sale 342,246 368,643 Proceeds from maturities of securities held to maturity 50,804 52,798 Purchases of securities available for sale (488,323 ) (305,392 ) Net decrease/(increase) in loans and leases 352,247 (1,575,567 ) Purchases of premises and equipment, net (16,890 ) (19,214 ) Acquisitions, net of cash and cash equivalents acquired (454 ) (476,625 ) Net proceeds from sale of OREO 49,684 14,413 Net cash provided by/(used in) investing activities 335,337 (1,835,185 ) Cash Flows from Financing Activities: Net increase/(decrease)in deposits (1,460,417 ) 1,939,958 Net increase in short-term borrowings 1,281,558 132,935 Proceeds from issuance of long-term borrowings 375 809,389 Payments of long-term borrowings (63,461 ) (1,093,401 ) Dividends paid on preferred stock (21,676 ) - Dividends paid on common stock (2,630 ) (79,868 ) Purchases of common stock - (130,870 ) Proceeds from the issuance of common stock 2,105 7,393 Net cash provided by/(used in) financing activities (264,146 ) 1,585,536 Net increase/(decrease) in cash and cash equivalents 7,459 (165,348 ) Cash and cash equivalents, beginning of year 1,072,407 1,822,512 Cash and cash equivalents, end of period $ 1,079,866 $ 1,657,164 Supplemental Cash Flow Information: Cash paid/(received) during the period for: Interest $ 286,504 $ 488,201 Income taxes (119,001 ) (4,244 ) See notes to financial statements. 4 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements March 31, 2009 & 2008 (Unaudited) 1. Basis of Presentation The accompanying unaudited consolidated financial statements should be read in conjunction with Marshall & Ilsley Corporation’s Annual Report on Form 10-K for the year ended December 31, 2008.In management’s opinion, the unaudited financial information included in this report reflects all adjustments consisting of normal recurring accruals which are necessary for a fair statement of the financial position and results of operations as of and for the three months ended March 31, 2009 and 2008.The results of operations for the three months ended March 31, 2009 and 2008 are not necessarily indicative of results to be expected for the entire year. 2. New Accounting Pronouncements On January 1, 2009, the Corporation adopted the provisions of Statement of Financial Accounting Standard No. 160, Noncontrolling Interests in Consolidated Financial Statements, an amendment of Accounting Research Bulletin No. 51 (“SFAS 160”).The provisions of SFAS 160 establish accounting and reporting standards for ownership interests in consolidated subsidiaries held by parties other than the parent, previously known as minority interests and now known as noncontrolling interests, including the accounting treatment upon the deconsolidation of a subsidiary.This statement clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as a separate component within total equity in the consolidated financial statements.Additionally, consolidated net income is to be reported with separate disclosure of the amounts attributable to the parent and to the noncontrolling interests. SFAS 160 is being applied prospectively, except for the provisions related to the presentation of noncontrolling interests.As of March 31, 2009, December 31, 2008 and March 31, 2008, noncontrolling interests of $10,445, $10,377 and $9,911, respectively, have been reclassified from Accrued Expenses and Other Liabilities to Total Equity in the Consolidated Balance Sheets.For the three months ended March 31, 2009 and 2008, net income attributable to noncontrolling interests of $319 and $222, respectively, is included in net income.Prior to the adoption of SFAS 160, noncontrolling interests were a deduction to determine net income.Under SFAS 160, noncontrolling interests are a deduction from net income used to arrive at net income attributable to the Corporation.Earnings per common share has not been affected as a result of the adoption of the provisions of SAS 160. In April 2009, the Financial Accounting Standards Board (“FASB”) issued the following three FASB Staff Positions intended to provide additional application guidance and enhance disclosures regarding fair value measurements and impairments of investment securities: FASB Staff Position (“FSP”) FAS 157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (“FSP FAS 157-4”), provides additional guidance for estimating fair value in accordance with SFAS No. 157, Fair Value Measurements, when the volume and level of activity for the asset or liability have decreased significantly.FSP FAS 157-4 also provides guidance on identifying circumstances that indicate a transaction is not orderly. FSP FAS 115-2 and FAS 124-2, Recognition and Presentation of Other-Than-Temporary Impairments (“FSP FAS 115-2”), amends current other-than-temporary impairment guidance in GAAP for debt securities to make the guidance more operational and to improve the presentation and disclosure of other-than-temporary impairments on debt and equity securities in the financial statements.This FSP does not amend existing recognition and measurement guidance related to other-than-temporary impairments of equity securities. As permitted, the Corporation elected to early adopt the provisions of FSP FAS 157-4 and FSP FAS 115-2 as of January 1, 2009.See Note 6 – Investment Securities for information regarding the impact of adopting FSP FAS 157-4 and FSP FAS 115-2. 5 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) FSP FAS 107-1 and Accounting Principles Board (“APB”) 28-1, Interim Disclosures about Fair Value of Financial Instruments (“FSP FAS 107-1 and APB 28-1”), requires disclosures about the fair value of financial instruments in interim reporting periods of publicly traded companies as well as in annual financial statements.The provisions of FSP FAS 107-1 and APB 28-1 are effective for the Corporation’s interim period ending on June 30, 2009.FSP FAS 107-1 and APB 28-1 amends only the Corporation's disclosure requirements. 3. Fair Value Measurements The Corporation adopted, except as discussed below, Statement of Financial Accounting Standard No. 157, Fair Value Measurements (“SFAS 157”).SFAS 157 provides enhanced guidance for using fair value to measure assets and liabilities.The standard generally applies whenever other standards require or permit assets or liabilities to be measured at fair value.Under the standard, fair value refers to the price at the measurement date that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants in which the reporting entity is engaged.The standard does not expand the use of fair value in any new circumstances.As permitted, adoption of SFAS 157 was delayed for certain nonfinancial assets and nonfinancial liabilities to January 1, 2009. All changes resulting from the application of SFAS 157 were applied prospectively.The effect of adoption has been recognized in either earnings or other comprehensive income, depending on the applicable accounting requirements for the particular asset or liability being measured. Fair-Value Hierarchy SFAS 157 establishes a three-tier hierarchy for fair value measurements based upon the transparency of the inputs to the valuation of an asset or liability and expands the disclosures about instruments measured at fair value.A financial instrument is categorized in its entirety and its categorization within the hierarchy is based upon the lowest level of input that is significant to the fair value measurement.The three levels are described below. Level 1- Inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. Level 2- Inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument.Fair values for these instruments are estimated using pricing models, quoted prices of securities with similar characteristics or discounted cash flows. Level 3- Inputs to the valuation methodology are unobservable and significant to the fair value measurement.Fair values are initially valued based upon transaction price and are adjusted to reflect exit values as evidenced by financing and sale transactions with third parties. Determination of Fair Value Following is a description of the valuation methodologies used for instruments measured at fair value on a recurring basis, as well as the general classification of such instruments pursuant to the valuation hierarchy. Trading Assets and Investment Securities When available, the Corporation uses quoted market prices to determine the fair value of trading assets and investment securities; such items are classified in Level 1 of the fair value hierarchy. For the Corporation’s investments in government agencies, residential mortgage-backed securities and obligations of states and political subdivisions where quoted prices are not available for identical securities in an active market, the Corporation determines fair value utilizing vendors who apply matrix pricing for similar bonds where no price is observable or may compile prices from various sources.These models are primarily industry-standard models that consider various assumptions, including time value, yield curve, volatility factors, prepayment speeds, default rates, loss severity, current market and contractual prices for the underlying financial instruments, as well as other relevant economic measures.Substantially all of these assumptions are observable in the marketplace, can be derived from observable data or are supported by observable levels at which transactions are executed in the marketplace.Fair values from these models are verified, where possible, against quoted prices for recent trading activity of assets with similar characteristics to the security being valued.Such methods are generally classified as Level 2.However, when prices from independent sources vary, cannot be obtained or cannot be corroborated, a security is generally classified as Level 3. 6 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) The Corporation’s Private Equity investments generally take the form of investments in private equity funds.The private equity investments are valued using the valuations and financial statements provided by the general partners on a quarterly basis.The transaction price is used as the best estimate of fair value at inception.When evidence supports a change to the carrying value from the transaction price, adjustments are made to reflect expected exit values.These nonpublic investments are included in Level 3 of the fair value hierarchy because they trade infrequently and, therefore, the fair value is unobservable. Estimated fair values for residual interests in the form of interest only strips from automobile loan securitizations are based on a discounted cash flow analysis and are classified as a Level 3. Derivative Financial Instruments Fair values for exchange-traded contracts are based on quoted prices and are classified as Level 1.Fair values for over-the-counter interest rate contracts are provided either by third-party dealers in the contracts or by quotes provided by the Corporation’s independent pricing services.The significant inputs, including the LIBOR curve and measures of volatility, used by these third-party dealers or independent pricing services to determine fair values are considered Level 2, observable market inputs. Certain derivative transactions are executed with counterparties who are large financial institutions (“dealers”).These derivative transactions primarily consist of interest rate swaps that are used for fair value hedges, cash flow hedges and economic hedges of interest rate swaps executed with the Corporation’s customers.The Corporation and its subsidiaries maintain risk management policies and procedures to monitor and limit exposure to credit risk to derivative transactions with dealers.Approved dealers for these transactions must have and maintain an investment grade rating on long-term senior debt from at least two nationally recognized statistical rating organizations or have a guarantor with an acceptable rating from such organizations.International Swaps and Derivative Association Master Agreements (“ISDA”) and Credit Support Annexes (“CSA”) are employed for all contracts with dealers.These agreements contain bilateral collateral arrangements.Notwithstanding its policies and procedures, the Corporation recognizes that unforseen events could result in counterparty failure.The Corporation also recognizes that there could be additional credit exposure due to certain industry conventions established for operational efficiencies. On a quarterly basis, the Corporation performs an analysis using historical and market implied default and recovery rates that also consider certain industry conventions established for operational efficiencies to estimate the potential impact on the reported fair values of these derivative financial assets and liabilities due to counterparty credit risk and the Corporation’s own credit risk.Based on this analysis, the Corporation determined that the impact of these factors was insignificant and did not make any additional credit risk adjustments for purposes of determining the reported fair values of these derivative assets and liabilities with dealers at March 31, Certain derivative transactions are executed with customers whose counterparty credit risk is similar in nature to the credit risk associated with the Corporation’s lending activities.As is the case with a loan, the Corporation evaluates the credit risk of each of these customers on an individual basis and, where deemed appropriate, collateral is obtained.The type of collateral varies and is often the same collateral as the collateral obtained to secure a customer’s loan.For purposes of assessing the potential impact of counterparty credit risk on the fair values of derivative assets with customers, the Corporation used a probability analysis to estimate the amount of expected loss exposure due to customer default at some point in the remaining term of the entire portfolio of customer derivative contracts outstanding at March 31, 2009.While not significant, the Corporation did factor the estimated amount of expected loss due to customer default in the reported fair value of its customer derivative assets at March 31, 2009. 7 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) Assets and liabilities measured at fair value on a recurring basis are categorized in the tables below based upon the lowest level of significant input to the valuations as of March 31, 2009 ($000’s): Quoted Prices in Significant Active Markets for Other Significant Identical Assets Observable Unobservable or Liabilities Inputs Inputs (Level 1) (Level 2) (Level 3) Assets (1) Trading Assets: Trading securities $ - $ 385,344 $ - Derivative assets 85 301,294 - Total trading assets $ 85 $ 686,638 $ - Investment securities available for sale (2) Investment securities $ 46 $ 6,886,438 $ 167,127 Private equity investments - - 66,222 Other - - 5,254 Total investment securities available for sale $ 46 $ 6,886,438 $ 238,603 Liabilities (1) Other short-term borrowings $ - $ 168 $ - Accrued expenses and other liabilities: Derivative liabilities $ 55 $ 257,223 $ - (1) The amounts presented above exclude certain over-the-counter interest rate swaps that are the designated hedging instruments in fair value and cash flow hedges that are used by the Corporation to manage its interest rate risk.These interest rate swaps are measured at fair value on a recurring basis based on significant other observable inputs and are categorized as Level 2.See Note 12 – Derivative Financial Instruments and Hedging Activities in Notes to Financial Statements for further information. (2) The investment securities included in Level 3 are primarily senior tranche asset-backed securities. The amounts presented are exclusive of $362,890 of investments in Federal Reserve Bank and FHLB stock, which are bought and sold at par and are carried at cost, and $52,099 in affordable housing partnerships, which are generally carried on the equity method. Level 3 Gains and Losses The table presented below summarizes the change in balance sheet carrying values associated with financial instruments measured using significant unobservable inputs (Level 3) during the three months ended March 31, 2009 ($000’s): Investment Private Equity Securities (1) Investments (2) Other Total Balance at December 31, 2008 $ 135,953 $ 65,288 $ 5,903 $ 207,144 Net payments, purchases and sales (1,008 ) 706 (255 ) (557 ) Discount accretion 49 - 160 209 Net transfers in and/or out of Level 3 (2,860 ) - - (2,860 ) Total gains or losses (realized or unrealized): Included in earnings - 228 52 280 Included in other comprehensive income 34,993 - (606 ) 34,387 Balance at March 31, 2009 $ 167,127 $ 66,222 $ 5,254 $ 238,603 Unrealized gains or losses for the period included in earnings attributable to unrealized gains or losses for assets still held at March 31, 2009 $ - $ 191 $ - $ 191 (1) Unrealized changes in fair value for available-for-sale investments (debt securities) are recorded in other comprehensive income, while gains and losses from sales are recorded in Net investment securities gains in the Consolidated Statements of Income. 8 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) (2) Private equity investments are generally recorded at fair value.Accordingly, both unrealized changes in fair value and gains or losses from sales are included in Net investment securities gains in the Consolidated Statements of Income. Assets and liabilities measured at fair value on a recurring basis are categorized in the tables below based upon the lowest level of significant input to the valuations as of March 31, 2008 ($000’s): Quoted Prices in Significant Active Markets for Other Significant Identical Assets Observable Unobservable or Liabilities Inputs Inputs (Level 1) (Level 2) (Level 3) Assets (1) Trading Assets: Trading securities $ - $ 44,608 $ - Derivative assets 332 150,255 - Total trading assets $ 332 $ 194,863 $ - Investment securities available for sale (2) Investment securities $ 313 $ 7,101,539 $ 16,390 Private equity investments - - 57,854 Other - - 6,213 Total investment securities available for sale $ 313 $ 7,101,539 $ 80,457 Liabilities (1) Accrued expenses and other liabilities: Derivative liabilities $ 308 $ 124,796 $ - (1) The amounts presented above exclude certain over-the-counter interest rate swaps that are the designated hedging instruments in fair value and cash flow hedges that are used by the Corporation to manage its interest rate risk.These interest rate swaps are measured at fair value on a recurring basis based on significant other observable inputs and are categorized as Level 2. See Note 12 in Notes to Financial Statements for further information. (2) The amounts presented are exclusive of $312,155 of investments in Federal Reserve Bank and FHLB stock, which are bought and sold at par and are carried at cost, and $36,483 in affordable housing partnerships, which are generally carried on the equity method. Level 3 Gains and Losses The table presented below summarizes the change in balance sheet carrying values associated with financial instruments measured using significant unobservable inputs (Level 3) during the three months ended March 31, 2008 ($000’s): Investment Private Equity Securities (1) Investments (2) Other Total Balance at January 1, 2008 $ 2,066 $ 54,121 $ 9,030 $ 65,217 Net payments, purchases and sales 14,319 2,682 (977 ) 16,024 Discount accretion 5 - 209 214 Total gains or losses (realized or unrealized): Included in earnings - 1,051 (2,020 ) (969 ) Included in other comprehensive income - - (29 ) (29 ) Balance at March 31, 2008 $ 16,390 $ 57,854 $ 6,213 $ 80,457 Unrealized gains or losses for the period included in earnings attributable to unrealized gains or losses for assets still held at March 31, 2008 $ - $ (57 ) $ (2,020 ) $ (2,077 ) (1) Unrealized changes in fair value for available-for-sale investments (debt securities) are recorded in other comprehensive income, while gains and losses from sales are recorded in Net investment securities gains in the Consolidated Statements of Income. (2) Private equity investments are generally recorded at fair value.Accordingly, both unrealized changes in fair value and gains or losses from sales are included in Net investment securities gains in the Consolidated Statements of Income. 9 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) Loans held for sale are recorded at lower of cost or market and therefore are reported at fair value on a nonrecurring basis.Such fair values are generally based on bids and are considered Level 2 fair values.Nonaccrual loans greater than an established threshold are individually evaluated for impairment.Impairment is measured based on the fair value of the collateral less estimated selling costs or the fair value of the loan (“collateral value method”).All renegotiated loans are evaluated for impairment based on the present value of the estimated cash flows discounted at the loan’s original effective interest rate (“discounted cash flow method”).A valuation allowance is recorded for the excess of the loan’s recorded investment over the amount determined by either the collateral value method or the discounted cash flow method.This valuation allowance is a component of the Allowance for loan and lease losses.The discounted cash flow method is not a fair value measure.For the collateral value method, the Corporation generally obtains appraisals to support the fair value of collateral underlying loans.Appraisals incorporate measures such as recent sales prices for comparable properties and costs of construction.The Corporation considers these fair values Level 3.For those loans individually evaluated for impairment using the collateral value method, a valuation allowance of $163,976 and $47,929 was recorded for loans with a recorded investment of $1,220,396 and $359,013 at March 31, 2009 and March 31, 2008, respectively.See Note 8 – Allowance for Loan and Lease Losses in Notes to Consolidated Financial Statements for more information. The Corporation has adopted Statement of Financial Accounting Standard No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, Including an Amendment of FASB Statement No. 115 (“SFAS 159”).SFAS 159 permits entities to choose to measure many financial instruments and certain other items generally on an instrument-by-instrument basis at fair value that are not currently required to be measured at fair value.SFAS 159 is intended to provide entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.SFAS 159 does not change requirements for recognizing and measuring dividend income, interest income, or interest expense.The Corporation did not elect to measure any existing financial instruments at fair value.However, the Corporation may elect to measure newly acquired financial instruments at fair value in the future. 10 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) 4. Comprehensive Income The following tables present the Corporation’s comprehensive income ($000’s): Three Months Ended March 31, 2009 Before-Tax Tax (Expense) Net-of-Tax Amount Benefit Amount Net loss $ (91,647 ) Other comprehensive income (loss): Unrealized gains (losses) on available for sale investment securities: Arising during the period $ 112,266 $ (39,428 ) $ 72,838 Reclassification for securities transactions included in net income (246 ) 86 (160 ) Total unrealized gains (losses) on available for sale investment securities $ 112,020 $ (39,342 ) $ 72,678 Unrealized gains (losses) on derivatives hedging variability of cash flows: Arising during the period $ 614 $ (215 ) $ 399 Reclassification adjustments for hedging activities included in net income 14,555 (5,094 ) 9,461 Total net gains (losses) on derivatives hedging variability of cash flows $ 15,169 $ (5,309 ) $ 9,860 Unrealized gains (losses) on funded status of defined benefit postretirement plan: Arising during the period $ - $ - $ - Reclassification for amortization of actuarial loss and prior service credit amortization included in net income (350 ) 158 (192 ) Total unrealized gains (losses) on funded status of defined benefit postretirement plan $ (350 ) $ 158 $ (192 ) Other comprehensive income, net of tax 82,346 Total comprehensive income (loss) (9,301 ) Less:Comprehensive income attributable to the noncontrolling interest (319 ) Comprehensive income (loss) attributable to Marshall & Ilsley Corporation $ (9,620 ) Three Months Ended March 31, 2008 Before-Tax Tax (Expense) Net-of-Tax Amount Benefit Amount Net income $ 146,431 Other comprehensive income (loss): Unrealized gains (losses) on available for sale investment securities: Arising during the period $ 31,196 $ (11,233 ) $ 19,963 Reclassification for securities transactions included in net income (94 ) 33 (61 ) Total unrealized gains (losses) on available for sale investment securities $ 31,102 $ (11,200 ) $ 19,902 Unrealized gains (losses) on derivatives hedging variability of cash flows: Arising during the period $ (57,147 ) $ 20,001 $ (37,146 ) Reclassification adjustments for hedging activities included in net income 5,730 (2,005 ) 3,725 Total net gains (losses) on derivatives hedging variability of cash flows $ (51,417 ) $ 17,996 $ (33,421 ) Unrealized gains (losses) on funded status of defined benefit postretirement plan: Arising during the period $ - $ - $ - Reclassification for amortization of actuarial loss and prior service credit amortization included in net income (528 ) 196 (332 ) Total unrealized gains (losses) on funded status of defined benefit postretirement plan $ (528 ) $ 196 $ (332 ) Other comprehensive income (loss), net of tax (13,851 ) Total comprehensive income 132,580 Less:Comprehensive income attributable to the noncontrolling interest (222 ) Comprehensive income attributable to Marshall & Ilsley Corporation $ 132,358 11 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) 5. Earnings Per Common Share A reconciliation of the numerators and denominators of the basic and diluted per common share computations are as follows (dollars and shares in thousands, except per share data): Three Months Ended March 31, 2009 Income Average Shares Per Share (Numerator) (Denominator) Amount Basic: Net loss attributable to Marshall & Ilsley Corporation $ (91,966 ) Preferred stock dividends (24,959 ) Net loss attributable to Marshall & Ilsley Corporation common shareholders $ (116,925 ) 264,544 $ (0.44 ) Effect of dilutive securities: Stock option, restricted stock and other plans - Diluted: Net loss attributable to Marshall & Ilsley Corporation $ (91,966 ) Preferred stock dividends (24,959 ) Net loss attributable to Marshall & Ilsley Corporation common shareholders $ (116,925 ) 264,544 $ (0.44 ) Three Months Ended March 31, 2008 Income Average Shares Per Share (Numerator) (Denominator) Amount Basic: Net income attributable to Marshall & Ilsley Corporation $ 146,209 Preferred stock dividends - Net income attributable to Marshall & Ilsley Corporation common shareholders $ 146,209 259,973 $ 0.56 Effect of dilutive securities: Stock option, restricted stock and other plans 2,296 Diluted: Net income attributable to Marshall & Ilsley Corporation $ 146,209 Preferred stock dividends - Net income attributable to Marshall & Ilsley Corporation common shareholders $ 146,209 262,269 $ 0.56 The table below presents the options to purchase shares of common stock not included in the computation of diluted earnings per common share because the exercise price of the outstanding stock options was greater than the average market price of the common shares for the periods ended 2009 and 2008 (anti-dilutive options).As a result of the Corporation’s reported net loss for the quarter ended March 31, 2009, all of the stock options outstanding were excluded from the computation of diluted earnings per common share (shares in thousands): Three Months Ended March 31, 2009 2008 Shares 33,162 19,157 Price Range $8.55 - $36.82 $24.97 - At March 31, 2009, outstanding warrants to purchase 13,815,789 shares of the Corporation’s common stock were not included in the computation of diluted earnings per common share for the three months ended March 31, 2009 because of the reported net loss, and the exercise price of the warrant issued in connection with the Corporation’s participation in the U.S. Treasury Department’s Capital Purchase Program of $18.62 per share was greater than the average market price of the common shares for the period ended March 31, 12 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) Effective January 1, 2009, the Corporation adopted FSP No. EITF 03-6-1, Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities (“FSP EITF 03-6-1”).Under FSP EITF 03-6-1, unvested share-based payment awards that provide nonforfeitable rights to dividends (such as restricted stock units granted by the Corporation) are considered participating securities to be included in the computation of earnings per share pursuant to the “two-class method” described in FASB Statement No. 128, Earnings per Share.There was no impact to the Corporation’s current or prior periods presented as a result of the adoption of FSP EITF 03-6-1. 6. Investment Securities The amortized cost and fair value of selected investment securities, by major security type, held by the Corporation were as follows ($000's): March 31, 2009 December 31, 2008 March 31, 2008 Amortized Cost FairValue Amortized Cost FairValue Amortized Cost FairValue Investment securities available for sale: U.S. treasury and government agencies $ 5,447,899 $ 5,545,963 $ 5,664,947 $ 5,679,970 $ 5,879,048 $ 5,893,264 States and political subdivisions 911,880 919,900 874,183 880,497 880,542 897,900 Residential mortgage backed securities 301,394 288,500 175,740 165,757 114,608 112,213 Corporate notes 152,980 149,779 133,844 134,295 10,000 10,000 Cash flow hedge - corporate notes 484 484 121 121 - - Corporate notes 153,464 150,263 133,965 134,416 10,000 10,000 Asset backed securities (a) 210,755 144,534 211,676 110,931 214,608 200,153 Equity 115 46 115 127 115 313 Private Equity investments 66,234 66,222 65,300 65,288 57,866 57,854 Federal Reserve Bank & FHLB stock 362,890 362,890 339,779 339,779 312,155 312,155 Affordable Housing Partnerships 52,099 52,099 43,481 43,481 36,483 36,483 Foreign 4,405 4,405 4,403 4,403 4,399 4,399 Other 4,423 5,254 4,465 5,903 5,988 6,213 Total $ 7,515,558 $ 7,540,076 $ 7,518,054 $ 7,430,552 $ 7,515,812 $ 7,530,947 Investment securities held to maturity: States and political subdivisions $ 186,551 $ 191,324 $ 237,009 $ 242,395 $ 321,466 $ 330,429 Foreign 1,000 1,000 1,000 1,000 1,000 1,000 Total $ 187,551 $ 192,324 $ 238,009 $ 243,395 $ 322,466 $ 331,429 (a) As of March 31, 2009, the Corporation incorporated a discounted cash flow valuation methodology, which involves an evaluation of the credit quality of the underlying collateral, cash flow structure and risk adjusted discount rates, with market or broker quotes for certain senior tranche asset backed securities that met the criteria of FSP FAS 157-4 for the use of such a valuation methodology.Primarily as a result of this change, the fair value of these securities increased, however, the amount was not material.This change was accounted for as a change in estimate and included in the unrealized gain included in other comprehensive income for the three months ended March 31, 2009. 13 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) The unrealized gains and losses of selected securities, by major security type were as follows ($000’s): March 31, 2009 December 31, 2008 March 31, 2008 Unrealized Gains Unrealized Losses Unrealized Gains Unrealized Losses Unrealized Gains Unrealized Losses Investment securities available for sale: U.S. treasury and government agencies $ 131,499 $ 33,435 $ 93,541 $ 78,518 $ 75,165 $ 60,949 States and political subdivisions 20,480 12,460 19,387 13,073 21,966 4,608 Residential mortgage backed securities 935 13,829 214 10,197 133 2,528 Corporate notes 234 3,435 464 13 - - Cash flow hedge - corporate notes - Corporate notes 234 3,435 464 13 - - Asset backed securities - 66,221 - 100,745 137 14,592 Equity - 69 12 - 198 - Private Equity investments 52 64 52 64 52 64 Federal Reserve Bank & FHLB stock - Affordable Housing Partnerships - Foreign - Other 831 - 1,438 - 225 - Total $ 154,031 $ 129,513 $ 115,108 $ 202,610 $ 97,876 $ 82,741 Investment securities held to maturity: States and political subdivisions $ 4,933 $ 160 $ 5,562 $ 176 $ 9,034 $ 71 Foreign - Total $ 4,933 $ 160 $ 5,562 $ 176 $ 9,034 $ 71 The following table provides the gross unrealized losses and fair value, aggregated by investment category and the length of time the individual securities have been in a continuous unrealized loss position, at March 31, 2009 ($000’s): Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses U.S. treasury and government agencies $ 342,841 $ 5,316 $ 1,058,923 $ 28,119 $ 1,401,764 $ 33,435 States and political subdivisions 91,205 3,083 127,602 9,537 218,807 12,620 Residential mortgage backed securities 141,812 8,573 57,652 5,256 199,464 13,829 Corporate notes 91,239 3,435 - - 91,239 3,435 Asset backed securities 995 4 143,119 66,217 144,114 66,221 Equity 46 69 - - 46 69 Private Equity investments - - - 64 - 64 Federal Reserve Bank & FHLB stock - Affordable Housing Partnerships - Foreign 1,150 - 400 - 1,550 - Other - Total $ 669,288 $ 20,480 $ 1,387,696 $ 109,193 $ 2,056,984 $ 129,673 The investment securities in the above table were temporarily impaired at March 31, 2009.This temporary impairment represents the amount of loss that would have been realized if the investment securities had been sold on March 31, 2009.The temporary impairment in the investment securities portfolio is the result of increases in market interest rates since the investment securities were acquired and not from deterioration in the creditworthiness of the issuer.At March 31, 2009, the Corporation does not have the intent to sell these temporarily impaired investment securities until a recovery of fair value, which may be maturity, and it is more likely than not that the Corporation will not have to sell the investment securities prior to recovery of fair value. 14 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) 7. Loans and Leases The Corporation's loan and lease portfolio, including loans held for sale, consisted of the following ($000's): March 31, December 31, March 31, 2009 2008 2008 Commercial, financial and agricultural $ 14,576,302 $ 14,880,153 $ 14,900,926 Cash flow hedge - variable rate loans - - 153 Commercial, financial and agricultural 14,576,302 14,880,153 14,901,079 Real estate: Commercial mortgage 12,998,926 12,541,506 11,573,266 Residential mortgage 5,711,033 5,733,908 5,357,741 Construction and development 8,251,351 9,043,263 10,367,516 Home equity loans and lines of credit 5,025,092 5,082,046 4,722,121 Total real estate 31,986,402 32,400,723 32,020,644 Personal 1,951,956 1,929,374 1,665,482 Lease financing 729,994 774,294 713,187 Total loans and leases $ 49,244,654 $ 49,984,544 $ 49,300,392 During the quarter ended March 31, 2009 and 2008, loans transferred to OREO amounted to $128,213 and $86,946, respectively.These amounts are considered non-cash transactions for cash flow purposes. 8. Allowance for Loan and Lease Losses An analysis of the allowance for loan and lease losses follows ($000's): Three Months Ended March 31, 2009 2008 Balance at beginning of period $ 1,202,167 $ 496,191 Allowance of loans and leases acquired - 32,110 Provision charged to expense 477,924 146,321 Charge-offs (340,223 ) (135,829 ) Recoveries 12,249 4,746 Balance at end of period $ 1,352,117 $ 543,539 As of March 31, 2009 and 2008, nonaccrual loans and leases totaled $2,074,553 and $774,137 and renegotiated loans totaled $445,995 and $97, respectively. For purposes of impairment testing, nonaccrual loans greater than one million dollars and all renegotiated loans were individually assessed for impairment.Renegotiated loans are evaluated at the present value of expected future cash flows discounted at the loan’s effective interest rate.Nonaccrual loans below the threshold were collectively evaluated as homogeneous pools.The required valuation allowance is included in the allowance for loan and lease losses in the Consolidated Balance Sheets. 15 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) At March 31, 2009 and 2008, the Corporation’s recorded investment in impaired loans and leases and the related valuation allowance are as follows ($000's): March 31, 2009 March 31, 2008 Recorded Valuation Recorded Valuation Investment Allowance Investment Allowance Total nonaccrual and renegotiated loans and leases $ 2,520,548 $ 774,234 Less:nonaccrual loans held for sale (113,737 ) (1,288 ) Total impaired loans and leases $ 2,406,811 $ 772,946 Loans and leases excluded from individual evaluation (838,941 ) (413,933 ) Impaired loans evaluated $ 1,567,870 $ 359,013 Valuation allowance required $ 1,026,947 $ 222,827 $ 251,583 $ 47,929 No valuation allowance required 540,923 - 107,430 - Impaired loans evaluated $ 1,567,870 $ 222,827 $ 359,013 $ 47,929 The average recorded investment in total impaired loans and leases for the quarters ended March 31, 2009 and2008 amounted to $2,271,378 and $817,146, respectively. The amount of cumulative charge-offs recorded on the Corporation’s nonaccrual loans outstanding at March 31,2009 was approximately $665.1 million. 9. Financial Asset Sales The Corporation discontinued, on a recurring basis, the sale and securitization of automobile loans into the secondary market.The carrying values of the remaining retained interests associated with the securitizations are reviewed on a monthly basis to determine if there is a decline in value that is other than temporary.The propriety of the assumptions used based on current historical experience as well as the sensitivities of the carrying value of the retained interests to adverse changes in the key assumptions are reviewed periodically.The Corporation believes that its estimates result in a reasonable carrying value of the retained interests. Retained interests and other assets consisted of the following ($000’s): March 31, 2009 Interest-only strips $ 5,254 Cash collateral accounts 35,271 Servicing advances 68 Total retained interests $ 40,593 There were no impairment losses associated with the remaining retained interests held in the form of interest-only strips and cash collateral accounts in the first quarter of 2009.For the three months ended March 31, 2008, impairment losses amounted to $2.3 million.The impairment in the first quarter of 2008 was primarily the result of the differences between the actual credit losses experienced compared to the expected credit losses used in measuring the retained interests. Net trading gains associated with the auto securitization-related interest rate swap amounted to $0.4 million and $0.8 million for the three months ended March 31, 2009 and 2008, respectively. At March 31, 2009, securitized automobile loans and other automobile loans managed together with them, along with delinquency and credit loss information, consisted of the following ($000’s): Securitized Portfolio Total Managed Loan balances $ 286,743 $ 668,054 $ 954,797 Principal amounts of loans 60 days or more past due 2,155 1,110 3,265 Net credit losses year to date 1,681 669 2,350 16 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) 10. Goodwill and Other Intangibles The changes in the carrying amount of goodwill for the three months ended March 31, 2009 were as follows ($000’s): Commercial Wealth Banking Management Others Total Goodwill balance at December 31, 2008 $ 327,246 $ 157,121 $ 120,777 $ 605,144 Purchase accounting adjustments - 2,810 - 2,810 Goodwill balance at March 31, 2009 $ 327,246 $ 159,931 $ 120,777 $ 607,954 Purchase accounting adjustments for Wealth Management represent adjustments made to the initial estimates of fair value associated with the acquisition of Taplin, Canida & Habacht (“TCH”). The changes in the carrying amount of goodwill for the three months ended March 31, 2008 were as follows ($000’s): Commercial Community Wealth Banking Banking Management Others Total Goodwill balance at December 31, 2007 $ 922,264 $ 560,332 $ 114,572 $ 87,777 $ 1,684,945 Goodwill acquired during the period 327,257 81,335 - - 408,592 Purchase accounting adjustments - - 1,831 - 1,831 Goodwill balance at March 31, 2008 $ 1,249,521 $ 641,667 $ 116,403 $ 87,777 $ 2,095,368 Goodwill acquired during the first quarter of 2008 included initial goodwill of $408.6 million for the acquisition of First Indiana.Purchase accounting adjustments for Wealth Management represent adjustments made to the initial estimates of fair value associated with the acquisition of North Star Financial Corporation. At March 31, 2009, the Corporation’s other intangible assets consisted of the following ($000’s): Gross Net Carrying Accumulated Carrying Amount Amortization Amount Other intangible assets Core deposit intangible $ 254,229 $ (138,336 ) $ 115,893 Trust customers 28,424 (5,015 ) 23,409 Tradename 3,975 (617 ) 3,358 Other intangibles 6,787 (1,647 ) 5,140 $ 293,415 $ (145,615 ) $ 147,800 Mortgage loan servicing rights $ 2,354 At March 31, 2008, the Corporation’s other intangible assets consisted of the following ($000’s): Gross Net Carrying Accumulated Carrying Amount Amortization Amount Other intangible assets Core deposit intangible $ 254,229 $ (118,709 ) $ 135,520 Trust customers 11,479 (3,209 ) 8,270 Tradename 1,360 (257 ) 1,103 Other intangibles 4,155 (620 ) 3,535 $ 271,223 $ (122,795 ) $ 148,428 Mortgage loan servicing rights $ 2,672 Amortization expense of other intangible assets for the three months ended March 31, 2009 and 2008 amounted to $5.5 million and $5.6 million, respectively. 17 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) Amortization of mortgage loan servicing rights amounted to $0.3 million for the three months ended March 31, 2009 and 2008, respectively. The estimated amortization expense of other intangible assets and mortgage loan servicing rights for the next five fiscal years are ($000’s): 2010 $ 22,444 2011 19,023 2012 16,586 2013 14,164 2014 12,225 11. Deposits The Corporation's deposit liabilities consisted of the following ($000's): March 31, December 31, March 31, 2009 2008 2008 Noninterest bearing demand $ 6,988,312 $ 6,879,994 $ 6,137,771 Interest bearing: Savings and NOW 3,628,284 3,454,085 3,186,623 Money Market 10,613,915 10,753,000 11,673,038 CD's $100,000 and over: CD's $100,000 and over 11,757,126 12,301,142 10,207,200 Cash flow hedge - Institutional CDs 22,933 27,737 30,510 Total CD's $100,000 and over 11,780,059 12,328,879 10,237,710 Other time 5,945,355 5,743,480 4,616,596 Foreign 608,439 1,863,703 2,875,081 Total interest bearing 32,576,052 34,143,147 32,589,048 Total deposits $ 39,564,364 $ 41,023,141 $ 38,726,819 12. Derivative Financial Instruments and Hedging Activities The following is an update of the Corporation’s use of derivative financial instruments and its hedging activities as described in its Annual Report on Form 10-K for the year ended December 31, 2008.There were no significant new hedging strategies employed during the three months ended March 31, 2009. The Corporation has strategies designed to confine these risks within the established limits and identify appropriate risk / reward trade-offs in the financial structure of its balance sheet.These strategies include the use of derivative financial instruments to help achieve the desired balance sheet repricing structure while meeting the desired objectives of its customers. Trading Instruments and Other Free Standing Derivatives The Corporation enters into various derivative contracts which are designated as trading and other free standing derivative contracts.These derivative contracts are not linked to specific assets and liabilities on the balance sheet or to forecasted transactions in an accounting hedge relationship and, therefore, do not qualify for hedge accounting under SFAS 133.They are carried at fair value with changes in fair value recorded as a component of other noninterest income. 18 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) Trading and other free standing derivatives are used primarily to focus on providing derivative products to customers which enables them to manage their exposures to interest rate risk.The Corporation’s market risk from unfavorable movements in interest rates is generally economically hedged by concurrently entering into offsetting derivative contracts.The offsetting derivative contracts generally have nearly identical notional values, terms and indices.The Corporation uses interest rate futures to economically hedge the exposure to interest rate risk arising from the interest rate swap (designated as trading) entered into in conjunction with its auto securitization activities. The following tables summarize the balance sheet category and fair values of trading derivatives not designated as hedging instruments under SFAS 133: Notional Fair Amount Value March 31, 2009 ($ in millions) Balance Sheet Category ($ in millions) Assets: Interest rate contracts - swaps $ 4,844.8 Trading assets $ 297.9 Interest rate contracts - purchased interest rate caps 184.0 Trading assets 1.2 Equity derivative contracts - equity indexed CDs 49.2 Trading assets 2.2 Equity derivative contracts - warrants 0.1 Trading assets 0.1 Total assets 301.4 Liabilities: Interest rate contracts - swaps $ 4,690.0 Accrued expenses and other liabilities $ 253.8 Interest rate contracts - sold interest rate caps 203.8 Accrued expenses and other liabilities 1.2 Interest rate contracts - interest rate futures 1,427.0 Accrued expenses and other liabilities 0.1 Equity derivative contracts - equity indexed CDs 49.1 Accrued expenses and other liabilities 2.2 Total liabilities 257.3 Net positive fair value impact $ 44.1 Notional Fair Amount Value March 31, 2008 ($ in millions) Balance Sheet Category ($ in millions) Assets: Interest rate contracts - swaps $ 3,194.3 Trading assets $ 149.3 Interest rate contracts - purchased interest rate caps 93.7 Trading assets 1.0 Equity derivative contracts - equity indexed CDs 3.1 Trading assets - Equity derivative contracts - warrants 0.1 Trading assets 0.3 Total assets 150.6 Liabilities: Interest rate contracts - swaps $ 2,821.9 Accrued expenses and other liabilities $ 123.8 Interest rate contracts - sold interest rate caps 93.7 Accrued expenses and other liabilities 1.0 Interest rate contracts - interest rate futures 2,221.0 Accrued expenses and other liabilities 0.3 Total liabilities 125.1 Net positive fair value impact $ 25.5 19 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) The following tables summarize the income statement categories of the gain or (loss) recognized in income on trading derivatives not designated as hedging instruments under SFAS 133: Amount of Gain or (Loss) Category of Gain or (Loss) Recognized in Income Recognized in Income on Derivative Three Months Ended March 31, 2009 on Derivative ($ in millions) Interest Rate Contracts – Swaps Other income - Other $ 3.2 Interest Rate Contracts – Purchased Interest Rate Caps Other income - Other 1.0 Interest Rate Contracts – Sold Interest Rate Caps Other income - Other (1.0 ) Interest Rate Contracts – Interest Rate Futures Other income - Other (0.5 ) Equity Derivative Contracts – Equity-Indexed CDs Other income - Other - Equity Derivative Contracts – Warrants Other income - Other (0.0 ) Amount of Gain or (Loss) Category of Gain or (Loss) Recognized in Income Recognized in Income on Derivative Three Months Ended March 31, 2008 on Derivative ($ in millions) Interest Rate Contracts – Swaps Other income - Other $ 11.3 Interest Rate Contracts – Purchased Interest Rate Caps Other income - Other 1.0 Interest Rate Contracts – Sold Interest Rate Caps Other income - Other (1.0 ) Interest Rate Contracts – Interest Rate Futures Other income - Other (6.5 ) Equity Derivative Contracts – Warrants Other income - Other (0.2 ) 20 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) Fair Value Hedges and Cash Flow Hedges The Corporation uses various derivative instruments that qualify as hedging relationships under SFAS 133.These instruments are designated as either fair value hedges or cash flow hedges.The Corporation recognizes these derivative instruments as either assets or liabilities at fair value in the statement of financial position. The Corporation employs certain over-the-counter interest rate swaps that are the designated hedging instruments in fair value and cash flow hedges that are used by the Corporation to manage its interest rate risk.These interest rate swaps are measured at fair value on a recurring basis based on significant other observable inputs and are categorized as Level 2.See Note 3 – Fair Value Measurements in Notes to Financial Statements for additional information. The following tables summarize the balance sheet category and fair values of derivatives designated as hedging instruments under SFAS 133: Weighted Notional Balance Fair Average Derivative Hedged Amount Sheet Value Remaining March 31, 2009 Type Item ($ in millions) Category ($ in millions) Term (Years) Assets Interest rate contracts: Receive fixed rate swaps Cash Flow Corporate notes - AFS $ 57.4 Investment securities $ 0.5 1.3 Total assets 0.5 Liabilities Interest rate contracts: Receive fixed rate swaps Fair Value Institutional CDs $ 25.0 Deposits $ (2.6 ) 27.2 Receive fixed rate swaps Fair Value Callable CDs 5,746.5 Deposits 3.0 13.6 Receive fixed rate swaps Fair Value Brokered Bullet CDs 209.3 Deposits (13.4 ) 4.2 Pay fixed rate swaps Cash Flow Institutional CDs 550.0 Deposits 22.9 1.1 Receive fixed rate swaps Fair Value Fixed rate bank notes 428.2 Long-term borrowings (43.3 ) 7.4 Pay fixed rate swaps Cash Flow FHLB advances 1,060.0 Long-term borrowings 91.5 2.8 Pay fixed rate swaps Cash Flow Floating rate bank notes 429.6 Long-term borrowings 27.8 2.0 Receive fixed rate swaps Fair Value Medium term notes 6.9 Long-term borrowings (0.1 ) 18.9 Total liabilities 85.8 Net negative fair value impact $ (85.3 ) Weighted Notional Balance Fair Average Derivative Hedged Amount Sheet Value Remaining March 31, 2008 Type Item ($ in millions) Category ($ in millions) Term (Years) Assets Interest rate contracts: Receive fixed rate swaps Cash Flow Variable rate loans $ 100.0 Loans and leases $ 0.2 0.3 Total assets 0.2 Liabilities Interest rate contracts: Receive fixed rate swaps Fair Value Institutional CDs $ 50.0 Deposits $ (1.3 ) 28.2 Receive fixed rate swaps Fair Value Callable CDs 2,232.9 Deposits 5.2 12.2 Receive fixed rate swaps Fair Value Brokered Bullet CDs 210.8 Deposits (3.1 ) 5.2 Pay fixed rate swaps Cash Flow Institutional CDs 800.0 Deposits 30.5 1.5 Receive fixed rate swaps Fair Value Fixed rate bank notes 100.0 Long-term borrowings (0.1 ) 8.1 Receive fixed rate swaps Fair Value Fixed rate bank notes 354.5 Long-term borrowings (18.6 ) 7.7 Pay fixed rate swaps Cash Flow FHLB advances 800.0 Long-term borrowings 68.0 4.3 Pay fixed rate swaps Cash Flow Floating rate bank notes 550.0 Long-term borrowings 23.3 1.7 Receive fixed rate swaps Fair Value Medium term notes 7.0 Long-term borrowings - 19.9 Total liabilities 103.9 Net negative fair value impact $ (103.7 ) 21 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) The effect of fair value hedges under SFAS 133 on the Consolidated Statements of Income for the three months ended March 31, 2009 and 2008 ($ in millions): Three Months Ended March 31, 2009 Amount of Amount of Derivatives Category of Gain (Loss) Category of Gain (Loss) Designated as Gain (Loss) Recognized Gain (Loss) Recognized Hedging Instruments Recognized in Income in Income Recognized in Income in Income under SFAS 133 on Derivative on Derivative on Hedged Item on Hedged Item Interest rate contracts Interest expense: Interest expense: Deposits: Deposits: Receive fixed rate swaps Institutional CDs $ 0.4 Institutional CDs $ (0.1 ) Receive fixed rate swaps Callable CDs (40.1 ) Callable CDs 103.4 Receive fixed rate swaps Brokered Bullet CDs 0.5 Brokered Bullet CDs 1.1 Long-term borrowings: Long-term borrowings: Receive fixed rate swaps Fixed rate bank notes (8.4 ) Fixed rate bank notes 10.6 Receive fixed rate swaps Medium term notes (0.1 ) Medium term notes 0.1 Receive fixed rate swaps Other - Other 0.1 Total $ (47.7 ) Total $ 115.2 Three Months Ended March 31, 2008 Amount of Amount of Derivatives Category of Gain (Loss) Category of Gain (Loss) Designated as Gain (Loss) Recognized Gain (Loss) Recognized Hedging Instruments Recognized in Income in Income Recognized in Income in Income under SFAS 133 on Derivative on Derivative on Hedged Item on Hedged Item Interest rate contracts Interest expense: Interest expense: Deposits: Deposits: Receive fixed rate swaps Institutional CDs $ 1.3 Institutional CDs $ (1.0 ) Receive fixed rate swaps Callable CDs 1.0 Callable CDs 3.2 Receive fixed rate swaps Brokered Bullet CDs 3.2 Brokered Bullet CDs (3.1 ) Long-term borrowings: Long-term borrowings: Receive fixed rate swaps Fixed rate bank notes 17.9 Fixed rate bank notes (17.4 ) Receive fixed rate swaps Medium term notes - Medium term notes (0.1 ) Receive fixed rate swaps Other - Other 0.1 Total $ 23.4 Total $ (18.3 ) For the three months ended March 31, 2009 and 2008, respectively, the impact to net interest income due to ineffectiveness was not material. 22 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) The effect of cash flow hedges under SFAS 133 for the three months ended March 31, 2009 and 2008 ($ in millions): March 31, 2009 Category of Amount Amount of Amount Reclassified Reclassified Gain (Loss) from Accumulated OCI from Accumulated OCI Derivatives in SFAS 133 Recognized in OCI on Derivative into Earnings into Earnings Cash Flow Hedging Relationships (Effective Portion) (Effective Portion) (Effective Portion) Gross Tax Net Gross Tax Net Interest rate contracts Interest and fee income Investment securities - Corporate notes AFS $ 0.4 $ (0.1 ) $ 0.3 Investment securities - Corporate notes AFS $ - $ - $ - Interest rate contracts Interest expense Deposits: Deposits: Institutional CDs 0.2 (0.1 ) 0.1 Institutional CDs 4.6 (1.6 ) 3.0 Long-term borrowings: Long-term borrowings: FHLB advances (0.7 ) 0.3 (0.4 ) FHLB advances 7.6 (2.7 ) 4.9 Floating rate bank notes 0.7 (0.3 ) 0.4 Floating rate bank notes 2.2 (0.7 ) 1.5 Other - - - Other (1) 0.2 (0.1 ) 0.1 $ 0.6 $ (0.2 ) $ 0.4 $ 14.6 $ (5.1 ) $ 9.5 (1) Represents amortization for the three months ended March 31, 2009 from the termination of swaps. March 31, 2008 Category of Amount Amount of Amount Reclassified Reclassified Gain (Loss) from Accumulated OCI from Accumulated OCI Derivatives in SFAS 133 Recognized in OCI on Derivative into Earnings into Earnings Cash Flow Hedging Relationships (Effective Portion) (Effective Portion) (Effective Portion) Gross Tax Net Gross Tax Net Interest rate contracts Interest and fee income Loans and leases - Variable rate loans $ 0.5 $ (0.2 ) $ 0.3 Loans and leases - Variable rate loans $ 0.3 $ (0.1 ) $ 0.2 Interest rate contracts Interest expense Deposits: Deposits: Institutional CDs (14.5 ) 5.1 (9.4 ) Institutional CDs 2.0 (0.7 ) 1.3 Long-term borrowings: Long-term borrowings: FHLB advances (32.2 ) 11.3 (20.9 ) FHLB advances 2.5 (0.9 ) 1.6 Floating rate bank notes (10.9 ) 3.8 (7.1 ) Floating rate bank notes 0.7 (0.2 ) 0.5 Other - - - Other (1) 0.2 (0.1 ) 0.1 $ (57.1 ) $ 20.0 $ (37.1 ) $ 5.7 $ (2.0 ) $ 3.7 (1) Represents amortization for the three months ended March 31, 2008 from the termination of swaps. The gain recognized in income representing the ineffective portion of the hedging relationships and excluded from the assessment of hedge effectiveness was not material for the three months ended March 31, 2009 and 2008.The estimated reclassification from accumulated other comprehensive income related to cash flow hedges in the next twelve months is approximately $57.8 million. 13. Postretirement Health Plan The Corporation sponsors a defined benefit health plan that provides health care benefits to eligible current and retired employees.Eligibility for retiree benefits is dependent upon age, years of service, and participation in the health plan during active service.The plan is contributory and in 1997 and 2002 the plan was amended. Employees hired after September 1, 1997, including employees hired following business combinations, will be granted access to the Corporation’s plan upon becoming an eligible retiree; however, such retirees must pay 100% of the cost of health care benefits.The plan continues to contain other cost-sharing features such as deductibles and coinsurance. 23 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) Net periodic postretirement benefit cost for the three months ended March 31, 2009 and 2008 included the following components ($000's): Three Months Ended March 31, 2009 2008 Service cost $ 235 $ 238 Interest cost on APBO 980 984 Expected return on plan assets (396 ) (435 ) Prior service amortization (560 ) (593 ) Actuarial loss amortization 210 75 Net periodic postretirement benefit cost $ 469 $ 269 Benefit payments and expenses, net of participant contributions, for the three months ended March 31, 2009 amounted to $1.2 million. The funded status, which is the accumulated postretirement benefit obligation net of fair value of plan assets, as of March 31, 2009 is as follows ($000’s): Total funded status, December 31, 2008 $ (36,576 ) Service cost (235 ) Interest cost on APBO (980 ) Expected return on plan assets 396 Employer contributions/payments 1,212 Subsidy (Medicare Part D) (195 ) Total funded status, March 31, 2009 $ (36,378 ) 14. Business Segments The Corporation’s operating segments are presented based on its management structure and management accounting practices.The structure and practices are specific to the Corporation; therefore, the financial results of the Corporation’s business segments are not necessarily comparable with similar information for other financial institutions. Based on the way the Corporation organizes its segments, the Corporation has determined that it has four reportable segments:Commercial Banking, Community Banking, Wealth Management and Treasury. During the second quarter of 2008, management consolidated certain lending activities and transferred the related assets and goodwill from the Community Banking segment to the National Consumer Lending Division reporting unit, which is a component of Others.Prior period segment information has been adjusted to reflect the transfer. Total Revenues by type in Others consist of the following ($ in millions): Three Months Ended March 31, 2009 2008 Capital Markets Division $ 13.0 $ 14.5 National Consumer Banking Division 40.0 27.5 Administrative & Other 13.7 42.0 Other 66.9 72.3 Total $ 133.6 $ 156.3 24 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) Three Months Ended March 31, 2009 ($ in millions) Eliminations, Commercial Community Wealth Corporate Reclassifications Banking Banking Management Treasury Others Overhead & Adjustments Consolidated Net interest income $ 199.6 $ 173.4 $ 15.0 $ (14.6 ) $ 54.9 $ (19.5 ) $ (7.1 ) $ 401.7 Provision for loan and lease losses 154.4 133.5 10.0 - 180.0 - - 477.9 Net interest income after provision for loan and lease losses 45.2 39.9 5.0 (14.6 ) (125.1 ) (19.5 ) (7.1 ) (76.2 ) Other income 26.7 47.8 64.9 11.9 78.7 33.1 (86.4 ) 176.7 Other expense 57.6 178.8 56.6 10.9 98.3 29.7 (86.7 ) 345.2 Income before income taxes 14.3 (91.1 ) 13.3 (13.6 ) (144.7 ) (16.1 ) (6.8 ) (244.7 ) Provision (benefit) for income taxes 5.7 (36.4 ) 5.7 (5.4 ) (106.0 ) (9.5 ) (7.1 ) (153.0 ) Net income (loss) 8.6 (54.7 ) 7.6 (8.2 ) (38.7 ) (6.6 ) 0.3 (91.7 ) Less:Noncontrolling interest - (0.3 ) (0.3 ) Segment income $ 8.6 $ (54.7 ) $ 7.6 $ (8.2 ) $ (38.7 ) $ (6.6 ) $ - $ (92.0 ) Identifiable assets $ 25,478.6 $ 18,322.9 $ 1,676.2 $ 8,866.8 $ 7,807.8 $ 3,323.5 $ (3,685.8 ) $ 61,790.0 Three Months Ended March 31, 2008 ($ in millions) Eliminations, Commercial Community Wealth Corporate Reclassifications Banking Banking Management Treasury Others Overhead & Adjustments Consolidated Net interest income $ 188.9 $ 196.1 $ 14.5 $ 1.5 $ 44.8 $ (8.4 ) $ (7.0 ) $ 430.4 Provision for loan and lease losses 120.2 26.7 2.9 - (3.5 ) - - 146.3 Net interest income after provision for loan and lease losses 68.7 169.4 11.6 1.5 48.3 (8.4 ) (7.0 ) 284.1 Other income 24.7 43.8 74.3 11.0 111.5 29.7 (83.8 ) 211.2 Other expense 64.3 159.2 60.7 3.8 96.8 14.8 (84.0 ) 315.6 Income before income taxes 29.1 54.0 25.2 8.7 63.0 6.5 (6.8 ) 179.7 Provision (benefit) for income taxes 11.6 21.6 10.2 3.5 (8.0 ) 1.4 (7.0 ) 33.3 Net income 17.5 32.4 15.0 5.2 71.0 5.1 0.2 146.4 Less:Noncontrolling interest - (0.2 ) (0.2 ) Segment income $ 17.5 $ 32.4 $ 15.0 $ 5.2 $ 71.0 $ 5.1 $ - $ 146.2 Identifiable assets $ 27,406.7 $ 19,373.5 $ 1,484.3 $ 8,951.8 $ 6,679.7 $ 2,750.0 $ (3,247.7 ) $ 63,398.3 25 Table of Contents MARSHALL & ILSLEY CORPORATION Notes to Financial Statements - Continued March 31, 2009 & 2008 (Unaudited) 15. Guarantees Securities Lending As described in Note 24 – Guarantees, in Notes to Consolidated Financial Statements in Item 8 of the Corporation’s 2008 Annual Report on Form 10-K, as part of securities custody activities and at the direction of trust clients, the Corporation’s Wealth Management segment lends securities owned by its clients to borrowers who have been evaluated for credit risk in a manner similar to that employed in making lending decisions.In connection with these activities, Marshall & Ilsley Trust Company N.A. (“M&I Trust”) has issued an indemnification against loss resulting from the default by a borrower under the master securities loan agreement due to the failure of the borrower to return loaned securities when due.The borrowing party is required to fully collateralize securities received with cash or marketable securities.As securities are loaned, collateral is maintained at a minimum of 100 percent of the fair value of the securities plus accrued interest and the collateral is revalued on a daily basis.The amount of securities loaned subject to indemnification was $6.8 billion at March 31, 2009, $8.2 billion at December 31, 2008 and $10.1 billion at March 31, 2008.Because of the requirement to fully collateralize the securities borrowed, management believes that the exposure to credit loss from this activity is remote and there are no liabilities reflected on the Consolidated Balance Sheets at March 31, 2009, December 31, 2008 and March 31, 2008, related to these indemnifications. Capital Support Agreement Certain entities within the Wealth Management segment are the investment advisor and trustee of the M&I Employee Benefit Stable Principal Fund (“SPF”).The SPF periodically participates in securities lending activities. Although not obligated to do so, during the first quarter of 2009, the Corporation entered into a capital support agreement with SPF that replaced all prior agreements. Under the terms of the agreement, the Corporation would be required to contribute capital, under certain specific and defined circumstances and not to exceed $90.0 million in the aggregate and for no consideration, should certain asset loss events occur. The agreement expires June 30, 2009 and contains terms that provide for three month renewals with all of the significant terms, including maximum contribution limits, remaining unchanged.At March 31, 2009, the estimated fair value of the contingent liability under the agreements that is recorded within other liabilities in the Consolidated Balance Sheet and corresponding expense which is reported in the line Other within Other Expense in the Consolidated Statements of Income amounted to $4.4 million.As of May 10, 2009, no contributions have been made under the agreement. Visa Litigation Update There have been no material changes to the status of the Visa litigation matters since December 31, 2008.See Note 24 – Guarantees, in Notes to Consolidated Financial Statements in Item 8 of the Corporation’s 2008 Annual Report on Form 10-K. 16. Other Contingent Liabilities In the normal course of business, the Corporation and its subsidiaries are routinely defendants in or parties to a number of pending and threatened legal actions, including, but not limited to, actions brought on behalf of various classes of claimants, employment matters, and challenges from tax authorities regarding the amount of taxes due.In certain of these actions and proceedings, claims for monetary damages or adjustments to recorded tax liabilities are asserted.In view of the inherent difficulty of predicting the outcome of such matters, particularly matters that will be decided by a jury and actions that seek large damages based on novel and complex damage and liability legal theories or that involve a large number of parties, the Corporation cannot state with confidence the eventual outcome of these matters or the timing of their ultimate resolution, or estimate the possible loss or range of loss associated with them; however, based on current knowledge and after consultation with legal counsel, management does not believe that judgments or settlements in excess of amounts already reserved, if any, arising from pending or threatened legal actions, employment matters, or challenges from tax authorities, either individually or in the aggregate, would have a material adverse effect on the consolidated financial position or liquidity of the Corporation, although they could have a material effect on operating results for a particular period. 26 Table of Contents ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS MARSHALL & ILSLEY CORPORATION CONSOLIDATED AVERAGE BALANCE SHEETS (Unaudited) ($000’s) Three Months Ended March 31, 2009 2008 Assets Cash and due from banks $ 803,166 $ 952,967 Trading assets 584,985 178,308 Short-term investments 570,380 332,197 Investment securities: Taxable 6,607,387 6,668,786 Tax-exempt 1,081,673 1,242,520 Total investment securities 7,689,060 7,911,306 Loans and leases: Loans and leases, net of unearned income 49,815,699 48,609,992 Allowance for loan and lease losses (1,245,441 ) (557,477 ) Net loans and leases 48,570,258 48,052,515 Premises and equipment, net 569,270 509,260 Accrued interest and other assets 3,650,360 4,416,056 Total Assets $ 62,437,479 $ 62,352,609 Liabilities and Equity Deposits: Noninterest bearing 6,481,719 5,628,370 Interest bearing 33,185,443 32,099,428 Total deposits 39,667,162 37,727,798 Federal funds purchased and security repurchase agreements 1,950,080 3,557,653 Other short-term borrowings 3,774,011 2,857,920 Long-term borrowings 9,570,721 10,020,481 Accrued expenses and other liabilties 1,122,499 1,151,385 Total Liabilities 56,084,473 55,315,237 Equity Marshall & Ilsley Corporation Shareholders' Equity 6,342,617 7,027,463 Noncontrolling interest in subsidiaries 10,389 9,909 Total Equity 6,353,006 7,037,372 Total Liabilities and Equity $ 62,437,479 $ 62,352,609 27 Table of Contents OVERVIEW For the three months ended March 31, 2009, the net loss attributable to the Corporation’s common shareholders amounted to $116.9 million or $0.44 per diluted common share compared to net income attributable to the Corporation’s common shareholders of $146.2 million or $0.56 per diluted common share for the three months ended March 31, 2008. The net loss attributable to the Corporation’s common shareholders for the three months ended March 31, 2009 includes $25.0 million or $0.09 per diluted common share for dividends on the Series B preferred stock issued to the U.S. Treasury in the fourth quarter of 2008 under the Capital Purchase Program. The remaining decrease in income attributable to the Corporation’s common shareholders in the first quarter of 2009 compared to the first quarter of 2008 was primarily due to the increase in the provision for loan and lease losses and the continued elevated levels of operating costs associated with collection efforts and carrying nonperforming assets. The recessionary economy, which includes rising unemployment, and the weak national real estate markets continued to adversely affect the Corporation’s loan and lease portfolio during the first quarter of 2009. Since December 31, 2008, nonperforming loans increased $724.8 million or 40.0% and amounted to $2,536.6 million at March 31, 2009.Approximately $175.6 million of the increase is related to troubled debt restructurings which the Corporation refers to as renegotiated loans and reflects, in part, the impact of the Corporation’s Homeowner Assistance Program. In addition, the amount of impairment during the first quarter of 2009 remained elevated due to the continued depressed state of underlying real estate collateral values.As a result, net charge-offs and the provision for loan and lease losses were significantly higher in the first quarter of 2009 when compared to the first quarter of 2008.For the three months ended March 31, 2009, the provision for loan and lease losses amounted to $477.9 million compared to $146.3 million for the three months ended March 31, 2008, an increase of $331.6 million.On an after-tax basis, this increase amounted to approximately $212.1 million or $0.80 per diluted common share. The Corporation continued to experience elevated levels of expenses due to the increase in operating costs associated with collection efforts and carrying nonperforming assets.The estimated increase in expense associated with collection efforts and carrying nonperforming assets, net of related revenue, amounted to $20.7 million for the first quarter of 2009 compared to the first quarter of 2008, which on an after-tax basis was approximately $13.2 million or $0.04 per diluted common share. Despite average loan and deposit growth, declining asset yields and the inability to continue to lower deposit pricing in the low interest rate environment, together with the increase in nonperforming loans, resulted in lower net interest income in the first quarter of 2009 compared to the first quarter of 2008.Equity market volatility persisted during the first quarter of 2009.That volatility along with downward pressure in the equity markets resulted in lower wealth management revenue in the first quarter of 2009 compared to the first quarter of 2008. An increase in mortgage loan closings, primarily due to re-financings, and sales of those loans to the secondary market resulted in mortgage banking revenue growth in the first quarter of 2009 compared to the first quarter of 2008. Operating expenses, excluding the expenses associated with collection efforts and carrying nonperforming assets and the reversal of the Visa Inc. (“Visa”) litigation accrual in the first quarter of 2008, declined 1.6% in the first quarter of 2009 compared to the first quarter of 2008 despite the increase in Federal Deposit Insurance Corporation (“FDIC”) insurance premiums on deposits. That decline reflects lower incentive compensation and the impact of the expense reduction initiatives announced in the Corporation’s fourth quarter of 2008 earnings release. As a result of recently enacted legislation that requires combined reporting for Wisconsin state income tax purposes, the Corporation recorded an additional income tax benefit of $51.0 million or $0.19 per diluted common share to recognizecertain statedeferred tax assets in the first quarter of The allowance for loans and leases amounted to $1,352.1 million or 2.75% of total loans and leases outstanding at March 31 2009 compared to $543.5 million and 1.10% at March 31, 2008. Net charge-offs amounted to $328.0 million or 2.67% of average loans and leases for the three months ended March 31, 2009 compared to $131.1 million or 1.08% of average loans and leases for the three months ended March 31, 2008. At March 31, 2009, the Corporation’s Tier 1 regulatory capital ratio was 9.17% or $1,764 million in excess of well capitalized under the Federal Reserve Board’s regulatory framework. To be well capitalized under the regulatory framework, the Tier 1 capital ratio must meet or exceed 6%. With regard to the outlook for the remainder of 2009, the low interest rate environment together with the numerous other factors that impact net interest income and the net interest margin have made it very difficult to project the net interest margin with a reasonable degree of certainty. However, management expects net interest margin compression is more likely than net interest margin expansion in the near term. Commercial and industrial loans contracted slightly in the first quarter of 2009 compared to the fourth quarter of 2008.Commercial and industrial loan growth is expected to be in the low single-digits in 2009 compared to 2008.Construction and development loans are expected to continue to contract as the Corporation reduces its concentration in these types of loans to its corporate goal of 10% of total loans and leases. At March 31, 2009, construction and development loans were 16.8% of total loans and leases outstanding which is down from the peak at September 30, 2007, when construction and development loans were 22.6% of total loans and leases outstanding.Commercial real estate loan growth in 2009 compared to 2008 is expected to be relatively modest. Wealth management revenue will continue to be affected by market volatility and direction. 28 Table of Contents Management expects the prevailing economic and difficult real estate market conditions will last through 2009 and likely into 2010 in some of the Corporation’s markets.A weak and unstable economy and rising unemployment has resulted in increased stress in consumer loans, particularly consumer mortgage and home equity loans and lines of credit. The Corporation expects nonperforming asset levels will remain elevated.Nonperforming loans are expected to increase over the next few quarters reflecting the broader economic stress. Management expects the provision for loan and lease losses will continue to be at elevated levels due to the recessionary economy and weak national real estate markets.
